                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

UNITED STATES OF AMERICA, ex rel.         )
WILLIAM WORRALL and JIM GREGORY,          )
                                          )
            Plaintiff-Relators,           )                   CIVIL CASE NO. 3:19-cv-1170
                                          )                   JUDGE TRAUGER
v.                                        )
                                          )                   UNDER SEAL
AZIZ ASHUROV, LAZIZA ABDULLAEVA,          )
and CAPITAL INVEST, LLC,                  )                   JURY TRIAL DEMANDED
                                          )
            Defendants.                   )
__________________________________________)

         EX PARTE NOTICE OF CONSENT TO DISMISSAL AND MOTION
       OF THE UNITED STATES FOR AN ORDER UNSEALING THIS ACTION

       Pursuant to the False Claims Act, 31 U.S.C. §§ 3729 et seq. (the “FCA”), the United States

hereby states that it consents to the dismissal of this action with prejudice to Relators and without

prejudice to the United States for the reasons set forth below. The United States also moves for

an Order dismissing this action and unsealing all filings herein, except those which discuss the

content and extent of the United States’ investigation.

       On January 29, 2020, the Attorney General, acting through the United States Department

of Justice, Civil Division, delegated this qui tam action to the United States Attorney’s Office for

the Middle District of Tennessee to take whatever actions it deems advisable regarding the

allegations of potential violations of the FCA, in accordance with Civil Division Directive No. 1-

15 (June 1, 2015), 28 C.F.R. Part O.

       On March 4, 2021, the United States and Relators entered into a settlement agreement with

Defendants Aziz Ashurov (“Ashurov”) and Laziza Abdullaeva (“Abdullaeva”) that resolves

certain allegations in the Complaint as to which the United States contends Ashurov and




     Case 3:19-cv-01170 Document 14 Filed 03/17/21 Page 1 of 4 PageID #: 57
Abdullaeva violated the FCA by purchasing certain homes through a U.S. Department of Housing

& Urban Development (“HUD”) program by falsely claiming they would occupy the properties as

a primary residence, even though they intended to renovate and resell the properties. The

settlement provides for (i) a payment of $200,000 over a five year period with interest; and (ii) a

prohibition against Ashurov and Abdullaeva submitting any further bids to purchase properties

from HUD in which they represent that the property will be used as a primary residence. Under

the settlement agreement, Relators will receive a twenty percent share of the FCA recovery

($40,000), as well as attorneys’ fees, and have agreed to dismiss this action.

       On March 15, 2021, Relators filed a Voluntary Dismissal, pursuant to Federal Rule of Civil

Procedure 41(a), stating that the parties have agreed to a dismissal of this action. (ECF 12.)

       Therefore, the United States moves for an ex parte order unsealing all pleadings in the

above-captioned action, except for its memoranda in support of the motions for an extension of

time to consider whether to intervene and for a partial seal lift, which discuss the content and extent

of the investigation of the United States (ECF 5 and 8). These memoranda contain information

provided by law to the Court alone for the purpose of evaluating whether the time for making a

decision as to intervention be extended and/or the seal should be lifted, and the existence of the

action not be made public.

       Relators do not object to the relief sought herein.




                                     2
     Case 3:19-cv-01170 Document 14 Filed 03/17/21 Page 2 of 4 PageID #: 58
 A proposed order accompanies this notice.

                                     Respectfully submitted,



                                     MARY JANE STEWART
                                     Acting United States Attorney

                             By:     s/Kara F. Sweet
                                     KARA F. SWEET
                                     Assistant U.S. Attorney
                                     110 9th Avenue South, Suite A-961
                                     Nashville, Tennessee 37203-3870
                                     (615) 736-5151
                                     kara.sweet@usdoj.gov




                                3
Case 3:19-cv-01170 Document 14 Filed 03/17/21 Page 3 of 4 PageID #: 59
                                CERTIFICATE OF SERVICE

       I hereby certify that on March 17, 2021, a copy of the foregoing Ex Parte Motion was filed
by e-mail with the Clerk’s Office per instruction of the Court. A service copy was served via First
Class U.S. Mail, postage prepaid, and/or via email on the following:

Jerry E. Martin, Esq.
Seth Marcus Hyatt, Esq.
Barrett Johnston Martin & Garrison, LLC
Philips Plaza
414 Union Street, Suite 900
Nashville, TN 37219
jmartin@barrettjohnston.com
shyatt@barrettjohnston.com



      Because this action is under seal pursuant to 31 U.S.C. §§ 3729-3733, as amended,
Defendants have not been served with copies of the foregoing Motion.

                                             By:     s/ Kara F. Sweet
                                                     KARA F. SWEET




                                     4
     Case 3:19-cv-01170 Document 14 Filed 03/17/21 Page 4 of 4 PageID #: 60
